OPHTHALMIC IMAGING SYSTEMS CONTACTS: Gil Allon, CEO 221 Lathrop Way, Suite I Ariel Shenhar, CFO Sacramento, CA95815 (916) 646-2020 INVESTOR RELATIONS: Jody Cain Lippert/Heilshorn & Associates (310) 691-7100 OPHTHALMIC IMAGING SYSTEMS REPORTS FOURTH QUARTER AND FULL YEAR 2 - - - 2010 Revenues Increase 37% to a Record $18.6 Million SACRAMENTO, Calif. (April 15, 2011) – Ophthalmic Imaging Systems (OIS) (OTC BB: OISI), a leading Digital Imaging, Image Management and Electronic Medical Records (EMR) company, today reported financial results for the three and 12 months ended December 31, 2010, and provided an update on recent business developments. “We are reporting 2010 revenues of $18.6 million, the highest in our 25-year history and an increase of 37% from 2009,” stated Gil Allon, Chief Executive Officer of OIS.“Our revenue growth reflects the early success of our strategic decision several years ago to expand our ocular health-related product and service offerings.Revenue from OIS EyeScan™, our portable scanning device launched in the 2010 first quarter, was $2.7 million.OIS EyeScan sales also favorably impacted the revenue contribution from customers located outside the U.S., which increased to 18% of the total in 2010 from only 9% in 2009. “In 2011 we expect continued growth from OIS EyeScan as we increase international distribution, as well as from our EMR/PM products.We received ONC-ATCB certification for both Abraxas and OIS EMR VERSION 4.1.7 last December, which greatly improves our ability to capitalize on anticipated momentum this year in the EMR market.” Abraxas and OIS EMR VERSION 4.1.7 received notification as Complete EHR by the Certification Commission for Health Information Technology (CCHIT®), an ONC-ATCB, in accordance with the applicable eligible provider certification criteria adopted by the Secretary of Health and Human Services.The 2011/2012 criteria support the Stage 1 meaningful use measures required to qualify eligible providers and hospitals for funding under the American Recovery and Reinvestment Act (ARRA). OISwww.oisi.com 221 Lathrop Way, Suite Imain 800.338.8436 Sacramento, CA 95815fax 916.646.0207 USA Ophthalmic Imaging Systems 2010 Fourth Quarter and Full Year Financial Results Press Release April 15, 2011 “We see continued growth opportunity in the U.S. through the introduction of innovative ophthalmic products and services.We believe that as the U.S. healthcare system moves toward managed care, the needs of providers are changing the nature of demand for medical imaging equipment and services.Our strategy is to provide a diverse range of complementary products and services that assist physicians and managed care organizations to deliver high-quality ocular healthcare while reducing costs,” added Mr. Allon. As previously announced, OIS is restating financial results as a result of reclassifying certain derivative instruments, which has no impact on the Company's cash balances or loss from operations.The restated financial results as of and for the fiscal years ended December 31, 2009, 2008 and 2007 and its interim financial results as filed on Form 10-Q for periods ending March 31, June 30 and September 30, 2010 and 2009 are included in its Annual Report on Form 10-K expected to be filed with the Securities and Exchange Commission on April 15, 2011. Fourth Quarter Financial Results For the three months ended December 31, 2010, OIS reported an 11% increase in net revenues to $4.8 million from $4.3 million for the same period in 2009.Gross margin for the fourth quarter of 2010 was 52%, compared with 56% for the fourth quarter of 2009 due to the increase in personnel costs to support our service and implementation departments. Operating expenses for the fourth quarter of 2010 were $3.8 million versus $2.7 million for the prior year period.Sales and marketing expenses increased to $1.9 million from $1.4 million in the prior year primarily due to higher marketing expenses to introduce the OIS EyeScan internationally and in the optometric market and the addition of sales representatives at OIS and Abraxas.General and administrative expenses for the fourth quarter of 2010 were $0.7 million, versus $0.6 million in the prior year period.Research and development expenses increased to $1.2 million from $0.7 million in the 2009 fourth quarter, with the increase due to an increase in software testers at OIS and Abraxas, as well as the impairment of $0.2 million intangible assets related to the electro-optical unit acquired during the Asset Purchase Agreement with MediVision in October of 2009. The net loss for the fourth quarter of 2010 was $0.8 million, or $0.02 per share, compared with a net loss for the fourth quarter of 2009 of $1.4 million, or $0.05 per share. Full Year Financial Results For the year ended December 31, 2010, OIS reported record net revenues of $18.6 million, an increase of 37% from $13.6 million for 2009.The revenue growth is primarily attributable to a $4.8 million increase in product sales, including a $2.7 million contribution from OIS EyeScan. OISwww.oisi.com 221 Lathrop Way, Suite Imain 800.338.8436 Sacramento, CA 95815fax 916.646.0207 USA Ophthalmic Imaging Systems 2010 Fourth Quarter and Full Year Financial Results Press Release April 15, 2011 Gross margin remained relatively flat at 55% and 54% for 2010 and 2009, respectively.Sales and marketing expenses increased to $6.9 million in 2010 from $4.1 million in 2009, due primarily to higher marketing expenses to introduce the OIS EyeScan internationally and in the optometric market, the addition of sales representatives at OIS and Abraxas, and due to additional expenses of CCS Pawlowski GmbH and OIS European operations.General and administrative expenses increased to $2.4 million in 2010 from $2.3 million in 2009, with the increase due primarily to additional expenses of CCS Pawlowski GmbH and OIS European operations, both acquired in the fourth quarter of 2009.Research and development expenses increased to $3.9 million from $2.9 million, due primarily to increased software testing and quality control-related expenses in OIS and Abraxas and the impairment of $0.2 million intangible assets related to Electo-optical Unit acquired during the Asset Purchase Agreement with MediVision in October of 2009. OIS reported a net loss for the year ended December 31, 2010 of $2.5 million, or $0.09 per share, compared with a net loss for the year ended December 31, 2009 of $6.9 million, or $0.32 per share.The decrease in net loss for 2010 is mainly attributable to a $4.4 million impairment of debt booked in 2009 related to MediVision Medical Imaging, Ltd., OIS’ former parent company and current major shareholder.On October 21, 2009, the Company acquired substantially all the assets of MediVision, which include certain European operations as conducted by CCS Pawlowski GmbH (MediVision’s German subsidiary at the time), a branch office in Belgium, agreements under which MediVision contracted with third parties for distribution and other services, as well as rights to intellectual property.This acquisition provided OIS with access to new customers, technology and regional control over operations in the European market. As of December 31, 2010, OIS reported $3.9 million in cash and cash equivalents and $2.8 million in total shareholders’ equity. About Ophthalmic Imaging Systems Ophthalmic Imaging Systems (www.oisi.com) is the leading provider of ophthalmic digital imaging and informatics systems.The Company designs, develops, manufactures and markets digital imaging systems, image management and integrated EMR and PM solutions for the eye care market.With more than 25 years in the ophthalmic imaging business, the Company has consistently introduced new, innovative technologies.Through its wholly owned subsidiary, Abraxas Medical Solutions, the Company provides EMR and PM software to OB/GYN, orthopedic and primary care physicians.The Company markets and supports its products through an extensive network of dealers, distributors and direct representatives. Statements in this press release which are not historical data are forward-looking statements which involve known and unknown risks, uncertainties, or other factors not under the Company's control, which may cause actual results, performance, or achievements of the Company to be materially different from the results, performance, or other expectations implied by these forward-looking statements. These factors include, but are not limited to, those detailed in the Company's periodic filings with the Securities and Exchange Commission. OISwww.oisi.com 221 Lathrop Way, Suite Imain 800.338.8436 Sacramento, CA 95815fax 916.646.0207 USA Ophthalmic Imaging Systems 2010 Fourth Quarter and Full Year Financial Results Press Release April 15, 2011 Ophthalmic Imaging Systems Selected Financial Data Condensed Consolidated Statements of Operations THREE MONTHS ENDED DECEMBER 31, 12 MONTHS ENDED DECEMBER 31, Statement of Operations: Restated Restated Net revenues $ Cost of sales Gross profit Sales and Marketing General and Administrative Impairment related to thedebt of MediVision - - - Research and development Research and development-related party - - - Total operating expenses Loss from operations Other income (expense), net Net loss before taxes Provision for income tax expense Net loss $ Less: Noncontrolling interest’ share Net loss attributable to OIS $ Basic loss per share Shares used in the calculation of basic EPS $ OISwww.oisi.com 221 Lathrop Way, Suite Imain 800.338.8436 Sacramento, CA 95815fax 916.646.0207 USA Ophthalmic Imaging Systems 2010 Fourth Quarter and Full Year Financial Results Press Release April 15, 2011 Ophthalmic Imaging Systems Condensed Balance Sheet AUDITED AS OF DECEMBER 31, 2010 AUDITED AS OF DECEMBER 31, 2009 Balance Sheet: RESTATED Assets: Cash and investments $ $ Accounts receivable, net Accounts receivable, related party - - Note receivable, related party - - Inventories, net Other current assets Total Current Assets Licensing agreement - - Prepaid products - - Capitalized software development AcerMed asset purchase Capitalized imaging software Goodwill Customer relationship intangibles Other intangibles - Other assets Total Assets $ $ Liabilities: Accounts payable $ $ Accrued liabilities Deferred revenue, current portion Derivative liability financial instruments Notes payable - current portion - Total Current Liabilities Deferred revenue, less current portion Notes payable – non-current portion Other liabilities - Total Liabilities $ $ Stockholders’ Equity: Common stock Additional paid in capital Accumulated deficit ) ) Cumulative translation ) Total Ophthalmic Imaging Systems’ equity: Noncontrolling Interest Total Stockholders’ Equity $ $ Total Liabilities and Stockholders’ Equity $ $ # # # OISwww.oisi.com 221 Lathrop Way, Suite Imain 800.338.8436 Sacramento, CA 95815fax 916.646.0207 USA
